Citation Nr: 0924098	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-37 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The appellant served on active duty from November 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the RO 
in Cleveland, Ohio, which granted service connection for PTSD 
and assigned it an evaluation of 10 percent.  

During the pendency of this appeal, the RO increased the 
rating from 10 to 30 percent in an October 2006 Statement of 
the Case (SOC).  The Board notes that, with respect to 
increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.


FINDING OF FACT

The appellant's service-connected PTSD has been manifested by 
occupational and social impairment due to moderate symptoms.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 
percent for PTSD are not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  The Board 
finds that VA has met all statutory and regulatory notice and 
duty to assist provisions as to the appellant's claim for an 
increased rating for PTSD.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in February 2006 did not fully comply with the 
duty to notify provisions.  This letter advised the 
appellant of the information necessary to substantiate his 
claim for service connection for PTSD, and of the 
appellant's and VA's respective obligations for obtaining 
such evidence.  However, the letter did not provide notice 
of what evidence is needed to determine the degree of 
disability and the effective date under Dingess.  A few days 
prior to adjudication of the appellant's claim by the RO, a 
letter dated in March 2006 did apprise the appellant of 
these last two elements, viz., the degree of disability and 
the effective date.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
sent only a few days prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was provided over six months to respond with additional 
argument and evidence, which he did, and the claim was 
readjudicated and an SOC provided to the appellant in 
October 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board concludes that the duty 
to assist has been satisfied.  The appellant's service 
treatment records and VA medical records are in the file.  
The appellant has not identified any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board concludes that the duty to 
assist has been satisfied with respect to obtaining the 
appellant's medical and service treatment records.  

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant appropriate VA examinations in 
February 2006 and March 2007.  The appellant has not reported 
receiving any recent treatment specifically for this 
condition other than at VA, records of which treatment are in 
the file, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The March 2007 
VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).

II. Increased Rating

The appellant contends that he is entitled to an initial 
rating in excess of 30 percent for his PTSD.  After a careful 
review of the record and for the reasons and bases that 
below, the Board finds that the currently assigned 30 percent 
evaluation adequately compensates the appellant for his PTSD.  
A higher rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  However, the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The appellant's service-connected PTSD is evaluated as 30 
percent disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or 
recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

The appellant's GAF scores have been fairly consistent.  He 
received a GAF score of 55 at a February 2006 VA examination, 
his therapist reported a GAF score of 56 in an August 2006 
letter to VA, and he received a GAF score of 51 at a March 
2007 VA examination.  This most recent GAF score of 51 is in 
keeping with the appellant's statements and the observation 
of a VA examiner that his symptoms have become more severe as 
he begins, through counseling, to process the traumatic 
experiences he went through in Vietnam.  See March 2007 VA 
examination; November 2006 VA treatment record.  All of these 
scores indicate that the appellant has moderate PTSD 
symptoms.  See Massey, supra.  

The appellant has received ongoing treatment for his PTSD 
since 2005, although his work schedule has made it difficult 
for him to come to treatment sessions on a regular basis.  
See, e.g., April 2006 VA treatment record.  He was first 
diagnosed with PTSD when he began treatment for this 
condition at the VA Center for Stress Recovery (CSR) in 
November 2005.  In the November 2005 initial PTSD screen, the 
appellant reported having had terrible experiences or 
traumatic events; having been bothered by repeated memories, 
thoughts or images in the past month of one or more stressful 
events or terrible experiences; having felt distant or cut 
off from other people in the past month; and having felt to 
be "super alert," watchful or on guard in the past month.  
In this examination, the appellant complained of intrusive 
thoughts, nightmares, and exposure distress with a 
physiologic reaction due to right shoulder pain from an 
injury incurred in combat.  He stated that he avoids thoughts 
and feelings and related situations.  He also reported 
anhedonia and emotional numbing, sleep difficulties, 
concentration difficulty, hypervigilance, and an exaggerated 
startle response.  He stated that he chose to work long hours 
to avoid his PTSD symptoms.  The appellant was not suicidal 
or homicidal and did not have a history of suicide attempts.  
He also reported no hallucinations. 

In December 2005 the appellant began the first of three 
sessions of group therapy for his PTSD at VA CSR, although he 
did not attend the second session due to a work conflict.  
During the December 9, 2005 session, the appellant was 
attentive and participated in group discussions.  The 
therapist noted that he seemed appropriate for the group and 
ready to learn.  In the December 23, 2005 session of group 
therapy, the appellant was likewise attentive and 
participated appropriately.  

In January 2006, the appellant began individual treatment 
sessions for his PTSD at VA CSR.  In a January 23, 2006 VA 
treatment record, the therapist noted that he was attentive 
and cooperative throughout the session, though also tearful 
at times and visibly anxious and tense during the first half.  
During this session, the appellant stated that he avoids 
reunions with fellow Vietnam veterans, and also avoids going 
to the Vietnam Memorial in DC or the local Moving Wall.  The 
appellant stated that he felt avoidance was the only answer.  
He also reported that he awakens covered in sweat two to 
three times per week, has chronic intrusive recollections, 
and has mood swings which affect his relationships.  The 
therapist noted that the appellant has no history of 
psychiatric disorders or substance abuse.  The appellant also 
denied any suicidal or homicidal ideation in the past or 
present.  He said his wife and family were very supportive 
and that he uses work to distract himself.  

In a January 24, 2006 VA treatment record, the appellant 
complained of intrusive recollections, emotional numbing, 
difficulty with memory and concentration, and sleep 
difficulties that impaired his ability to complete work 
tasks, although it was only through work that he avoided or 
dealt with his PTSD symptoms.  

In a VA treatment session dated in February 2006, the 
therapist noted that the appellant's affect was still very 
flat and avoidant. 

In February 2006 the appellant underwent a VA examination in 
connection with a claim for service connection for PTSD.  
This record reports that the appellant continued to remain 
employed installing flooring, although the physical demands 
of the job were becoming more difficult with age.  This was 
the only job the appellant held since service.  This report 
also indicates that the appellant was still married to his 
wife of 35 years.  The appellant reported that he and his 
wife have friends with whom they enjoy doing things socially.  
He also reported that he and his wife go out and attend Irish 
cultural events.  The appellant denied any suicidal or 
homicidal ideation at the time.  His chief complaint was of 
chronic intrusive thoughts of his Vietnam experiences that 
have been growing in frequency and intensity over the last 
ten to twelve years.  He also reported nightmares in which he 
reexperiences some of the stressful experiences of Vietnam 
two or more times per week, which cause him to wake up in a 
cold sweat.  He then has trouble getting back to sleep.  The 
appellant reported periods of depression with suicidal 
ideation, but had no intent or plan to actually commit 
suicide.  He also avoided situations which are likely to 
trigger memories of Vietnam, such as reunions and going to 
the Vietnam Memorial.  The examiner observed that the 
appellant was dressed neatly, his eye contact was generally 
good, his grooming and hygiene were very good, and he was 
friendly and appeared to be cooperative.  His speech was 
coherent and thought processes logical.  His attention, 
concentration, and memory were intact.  He was oriented times 
three.  There was no evidence of a thought disorder, 
delusions, or hallucinations.  His mood appeared to be 
somewhat depressed and anxious.  His affect was very 
restricted.  The examiner also noted that the appellant 
seemed to minimize the extent of his symptoms and the 
distress they cause him.  The appellant denied significant 
occupational or relational symptoms directly related to his 
PTSD symptoms.  The examiner found relatively minimal 
impairment in occupational and social functioning due to 
PTSD.  However, the distress caused by the intrusive thoughts 
and nightmares was significant and in the moderate range of 
severity.  He gave the appellant a GAF score of 55 due to the 
relative severity of his psychological symptoms, but not his 
occupational or social impairment.  

An April 2006 VA treatment record reports that the appellant 
had sought work out of town for the past several years.  In 
this session, the appellant was vague about how PTSD has 
affected him and his family.  He also stated that his family 
was supportive, although his marital relationship was 
somewhat strained.  

A July 2006 VA treatment record reports an interview with the 
appellant's wife.  She stated that the appellant had been "a 
lot more quiet and detached" over the past several years, 
and that her daughters had also commented on his perceived 
gradual emotional withdrawal over this time.  She also talked 
about the difficulties caused by his having to be out of town 
for his work at least four to five days per week.  She 
further stated that communication with him had suffered, as 
he seemed "remote . . . as though he [was] not fully 
engaged" in any family gatherings on weekends when he is 
home.  She said the appellant refused to take time away from 
work to take care of his physical and emotional problems 
unless she pressed him.  Finally, she stated that she and the 
appellant were committed to maintaining their marriage of 
over thirty years.  

In an August 2006 VA treatment record, the appellant reported 
increasing intrusive recollections and mood swings since 
beginning treatment for his PTSD.  He stated that his 
symptoms had been manageable by using extreme avoidant 
measures prior to beginning PTSD treatment, and now he wanted 
to avoid treatment as well.  He denied any suicidal or 
homicidal ideation at this time. 

In a September 2006 VA treatment record, the appellant 
reported that his nightmares of Vietnam and daily intrusive 
recollections of traumatic experiences in Vietnam were 
especially problematic when he travelled for his job.  His 
sleep disturbance was also worsening over the past months and 
weeks, and he was now sleeping only approximately five hours 
a night, and never feeling rested.  He also talked about a 
recent job that kept him away from home for two weeks, which 
created more stress on the appellant and his family and added 
to his irritability when he was at home. 

In an October 17, 2006 VA treatment record, the appellant 
denied any adverse experience in dealing with intrusive 
recollections and/or environmental trauma reminders, although 
they occurred frequently.  He also stated that he is able to 
enjoy family activities despite often feeling "distant" 
from actual events.  The appellant further reported that he 
felt "numb" to his work stress and saw his work as "just 
something to be done . . . life or death . . . [he had] to 
take care of his family no matter what."  However, working 
out of town so frequently put a great financial and emotional 
strain on his marriage, but it nevertheless remained 
"solid." 

In an October 20, 2006 VA treatment record, the appellant 
stated that he spends a great deal of energy trying to 
maintain control.  He stated that he works as a subcontractor 
so that he does not have to deal with authority figures.  The 
appellant was also giving serious consideration to attending 
a reunion of Vietnam veterans for the first time despite his 
fears and misgivings.  The appellant denied suicidal or 
homicidal ideation and reported that his wife and family 
relationships were strained but supportive. 

In an October 25, 2006 VA treatment record, the appellant 
stated that he is "short" with his wife and family when he 
is home and expected to participate in activities when he 
would rather be left alone.  He further reported that after 
Vietnam he shut down completely and pretended to get by 
through looking at others for clues as to how to behave.  He 
also stated that he uses humor and minimization to avoid 
painful emotions.  

A November 2006 VA treatment record reports that the 
appellant was started on Citalopram.  

In a December 2006 VA treatment record, the appellant stated 
that it is becoming difficult to maintain a sufficient work 
load to support his family as he has difficulty dealing with 
authority figures, coping with the stressors involved in 
work, and trying to keep a work crew without alienating them.  
He also stated that he was still reluctant to go to the 
Vietnam Wall or seek out fellow veterans he served with 
because he was afraid of being overwhelmed.  

In a January 2007 VA treatment record, the appellant stated 
that the Citalopram was quite helpful in general, although he 
continued to have trouble sleeping.  Trazodone was also added 
to his medications at this time. 

In a February 2007 VA treatment record, the appellant stated 
that the psychoactive medications were helping slightly with 
his anxiety.  He was "not feeling quite so nervous and 
jittery."  He was also sleeping marginally better at times.  

In a March 2007 VA treatment record, the appellant reported 
that his mood and irritability continued to improve with the 
Citalopram.  

In March 2007, the appellant underwent a VA examination in 
connection with this claim.  In this examination, the 
appellant reported that he is currently self-employed as a 
sub-contractor doing flooring installation, which frequently 
requires him to be out of town during the week.  He is only 
able to participate in individual therapy every few weeks due 
to his job schedule and the fact that he works out of town 
frequently.  He also manages a work crew for this job.  When 
traveling, he does not socialize with his crew.  He stated 
that if members of his crew "screw up," he has been 
"jumping down their throats."  He stated that this has 
becoming worse over the past year and his crew members have 
been asking what is wrong with him.  He said he often felt 
like "wringing their necks."  He further stated that he has 
turned down some jobs lately because of feeling stressed.  
The appellant described his marriage as good, but expressed 
concern that he might be "bringing down" his wife by his 
moodiness, which has caused him to snap at her for no reason.  
He stated they never used to argue, but that he has been more 
irritable in the past few years.  He also stated that he does 
not like to go out much and it would "drive his wife nuts" 
that he doesn't even want to go out to a movie.  While he 
wants to make his wife happy, he is more comfortable being by 
himself.  He now mostly watches TV when he is at home, and 
will also visit with his children and grandchildren.  They 
will either come over to his house or he and his wife will go 
visit one of the children about every other day.  He calls 
them when he is out of town.  He also reported that he and 
his wife go out with old friends about once a month.  
However, he does not often go to places like shopping malls.  
He stated that he felt tired all the time and had ongoing 
sleep disturbance and nightmares on average of three times a 
week, which cause him to wake up in a cold sweat.  Despite 
taking medication for his sleep problems, he only gets on 
average about five to six hours of sleep at night.  He also 
has daily intrusive thoughts despite trying to avoid 
potential triggers.  He acknowledged feeling depressed and 
jumpy much of the time.  He also reported that he has been 
more emotional lately, getting tearful even at little things 
and especially when by himself and thoughts of his combat 
experience come up.  He stated he has vague thoughts of 
suicide at times, particularly if work is going slowly or 
badly.  The appellant stated that he has used avoidance as a 
primary way of coping with his PTSD symptoms, for example 
through overworking and avoiding conversations relating to 
his time in the military.  He also stated that he has ongoing 
startle responses.  For example, he stated that he responds 
excessively to anything that sounds like bamboo crackling.  
In one recent occasion at work, someone broke a piece of 
plywood stripping, cracking it, and he "just about fell 
over."  At the examination, the appellant was neatly dressed 
and groomed.  He was oriented times three.  His thought 
processes were logical and coherent.  There was no indication 
of delusional thinking or psychotic processes.  His eye 
contact was intermittent.  He also appeared tense and 
anxious.  There was no indication of ritualistic behavior or 
impaired impulse control.  His memory, attention, and 
cognitive functioning were not impaired.  The examiner found 
that he tended to minimize personal distress.  The examiner 
concluded that the appellant has managed to maintain his work 
and family relationships despite his symptoms and ongoing 
distress.  The examiner also concluded that his symptoms have 
become more severe as he has undergone therapy.  Thus, what 
had become moderate symptoms seemed to be increasing in the 
past year and a half and were interfering more with his work 
and personal relationships.  The examiner assigned his 
symptoms a GAF score of 51, indicating that they are of 
moderate severity.  See Massey, supra.  

The appellant's wife and daughters, as well as his brother in 
law, have also submitted statements regarding the appellant's 
PTSD, all dated in April 2006.  In the wife's April 2006 
letter, she stated that over the years the appellant's sleep 
habits have changed dramatically, and that quite often he 
jumps right up as if he has been startled and it "scares 
[her] to death."  She stated that he has begun suffering 
from mood swings.  She also wrote that she encourages him to 
try not to push himself so much, but that his sense of 
obligation to his household takes precedent.  Further, she 
stated that the appellant is extremely depressed and 
continues to minimize his depression because he is afraid 
that it will make him appear weak.  Finally, she stated that 
the appellant's income has been dramatically dropping over 
the past few years.  

In his daughter E.E.Z.'s letter, she remarked on the 
appellant's difficulties with sleep and work, his increasing 
withdrawal, and difficulties recounting his Vietnam 
experiences.  She further stated that the appellant's "true 
self" is slowly becoming lost due to his PTSD symptoms.  In 
his daughter C.A.S.'s letter, she stated that the appellant's 
once easy and carefree demeanor is now one of stress and 
fatigue.  She also stated that he is unable to take on the 
amount of work that he did in the past due to pure 
exhaustion, which is causing the appellant and his wife to 
suffer financially.  In the letter by the appellant's 
brother-in-law, he states that the appellant has isolated 
himself from the outside world between work and family, and 
that the appellant has exhibited anxiety, hypervigilance, and 
mistrust of the public and the government.  He also states 
that the appellant has avoided almost all of his social and 
family obligations and instead just worked constantly.  

The appellant also submitted a statement in June 2007.  In 
it, the appellant expresses strong disagreement with the 30 
percent evaluation for his sleep disorder, depression, panic 
attacks, memory loss and withdrawal from family and friends.  
He further states that because it is so difficult for him to 
talk about himself or his life, the March 2007 examination 
did not adequately capture the degree of his social 
impairment.  The appellant explains that his wife pointed out 
to him that they rarely go out with friends and the reason 
they see their children so often is because the children come 
to the appellant's house.  

In reviewing this evidence, the Board finds that the 
appellant does not have any of the symptoms required for a 70 
or 100 percent rating.  There is no evidence that the 
appellant has a thought disorder, is a danger to himself or 
others, exhibits inappropriate behavior or is unable, even 
periodically, to perform the activities of daily living such 
as maintaining his personal hygiene or appearance.  As the 
May 2007 examination reports, there was no indication of 
ritualistic behavior or impaired impulse control.  The 
appellant's memory, attention, and cognitive functioning were 
not impaired.  He was oriented times three.  His thought 
process was logical and coherent.  There was no indication of 
delusional thinking or psychotic process.  While he 
experienced irritability, there was no history of violence.  
As discussed above, the February 2006 examination reported 
the same findings, and the treatment records generally 
describe the appellant as alert, oriented, cooperative, 
attentive, pleasant and appropriate.  The Board concludes 
that the preponderance of the evidence is against a finding 
that the appellant's PTSD symptoms manifest at a level 
warranting either a 70 or 100 percent rating.  See 38 C.F.R. 
§ 4.130, supra.

The evidence also does not show that the appellant exhibits 
symptoms that would warrant a 50 percent disability rating.  
He does not have circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands or impaired 
abstract thinking.  Moreover, there is no medical evidence 
that he exhibits his current symptoms with such frequency as 
to require a higher rating.  He does exhibit some impaired 
judgment in that he snaps at his wife and crew members.  
However, he has managed to maintain a long-standing and 
supportive relationship with his wife, and to continue 
working with and managing his crew members.  He also has some 
disturbance in motivation and mood, as he reports being 
depressed and given to mood swings.  The January and February 
2007 VA treatment records indicate that he currently takes 
Citalopram and Trazodone, which he states have helped him 
with his anxiety and improved his mood and irritability.  
While the March 2006 VA treatment record and February 2006 VA 
examination described his affect as flat, this alone without 
more does not warrant a rating of 50 percent.  

The appellant is able to maintain steady employment.  Neither 
the appellant nor his wife has alleged that he is working 
less than full time.  According to the July 2006 VA treatment 
record, the appellant works four to five days a week.  The 
April 2006 letter from the appellant's wife, as well as the 
July 2006 VA treatment record, show that the appellant's wife 
is concerned that he works too much.  It is true he has 
turned down some jobs to reduce stress, and in her April 2006 
letter, the appellant's wife states that his income has been 
dramatically dropping in recent years.  This reduction in 
work and income may be due in part to his PTSD symptoms.  For 
example, in the December 2006 VA treatment record, the 
appellant stated that it is becoming difficult to maintain a 
sufficient work load to support his family as he has 
difficulty dealing with authority figures, coping with the 
stressors involved in work, and trying to keep a work crew 
without alienating them.  In the September 2006 VA treatment 
record, the appellant stated that travelling for his work 
exacerbates his PTSD symptoms.  However, it seems the 
appellant's main reasons for turning down work are his 
physical health and the normal stress involved in his job, 
which often requires him to travel and be away from his 
family.  For example, in the August 2, 2006 VA treatment 
record, the appellant stated that he could not do the 
demanding physical work his job requires much longer.  The 
October 20, 2006 VA treatment record reported that the 
appellant worries about not being able to continue his line 
of work indefinitely due to his right shoulder injury, and 
the fact that it requires him to be away from his family so 
much of the time.  While the appellant loses his temper with 
his crew members and is afraid of alienating them, the 
appellant has not shown that his relationship with his crew 
members has impaired his ability to maintain his business.  
Thus, he is able to maintain effective work relationships. 

The appellant's social functioning is also intact.  In the 
March 2007 VA examination and the October 17, 2006 VA 
treatment record, the appellant stated that he visits with 
his children and grandchildren regularly and enjoys 
participating in family activities despite feeling 
"distant" from the actual events.  In the March 2007 VA 
examination, the appellant stated that he and his wife also 
go out with old friends about once a month.  According to the 
March 2007 VA examination, the October 17, 2006 VA treatment 
record, and the April 2006 VA treatment record, the appellant 
describes his near-forty year marriage to his wife as good, 
"solid," and supportive, although he is concerned his 
irritability and frequent travel have put a strain on his 
wife.  Thus, the appellant is able to maintain effective 
social relationships.  

In sum, the appellant's PTSD symptoms have not significantly 
impaired his occupational and social functioning.  The 
appellant manages to maintain his work and family 
relationships despite his symptoms and ongoing distress.  In 
the February 2006 VA examination, the appellant denied 
significant occupational or relational symptoms directly 
related to PTSD symptoms.  The GAF scores of 55, 56, and 51 
show that his PTSD symptoms are in the moderate range of 
severity.  Moreover, the Board notes that some occupational 
and social impairment is already contemplated by the 30 
percent rating.  See 38 C.F.R. § 4.130, supra.  

Based on the above findings, which indicate that the 
appellant has moderate PTSD symptoms which do not 
significantly interfere with his ability to work and maintain 
family relationships, or his ability to run his own business, 
manage a work crew, and travel frequently for his job, the 
Board concludes that the appellant exhibits a level of 
occupational and social impairment that more closely 
approximates a 30 percent disability rating rather than a 50 
percent rating.  See 38 C.F.R. § 4.130, supra.  Therefore, a 
rating of 50 percent is not warranted.  

The record contains no evidence showing the appellant 
entitled to a higher rating at any point since the effective 
date of service connection; therefore no staged ratings are 
appropriate.  See Fenderson, supra.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the appellant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's PTSD is not 
inadequate.  His complained of symptoms are those 
contemplated by Diagnostic Code 9411.  There are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  It does not appear that the appellant has 
an "exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
disabling for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


